Metcalf, J.
Upon inspecting the defendant’s book, it is clear that the judge correctly ruled that it was not competent evidence of payments made to the plaintiff. It was a mere cash book. At the head of the left hand leaves was written, throughout the book, “ By cash received,” and at the head of the right hand leaves, “ To cash paid,” or on the left, “ Cash *116received in,” and on the right, “ Cash paid out.” Such is not a book of accounts or charges that was ever held admissible, in this commonwealth, even in proof of a claim made by a plaintiff. And though we do not doubt that a defendant’s books are admissible in evidence, when offered to prove a set-off against a plaintiff’s claim, yet it can be only such a book as the plaintiff may introduce in support of his claim.
But if the defendant’s book had been, generally, such a book of accounts or charges as is admissible, yet the particular charges therein of payments made to the plaintiff would not have been competent evidence. No book kept by a party ever was legal evidence, in this commonwealth, of payment of money made by him. Exceptions overruled.